EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claims 10-14 are CANCELED. 
NOTICE OF ALLOWABILITY
It is noted to the Applicant that the new Examiner of Record is Kyle W. Kretzer. 
Status of the Claims
Applicant's arguments, filed 12/13/2020, have been fully considered. 
Claims 1-2, 5-9, and 15-18 were previously presented/original.
Claims 10-14 have been canceled in an Examiner’s Amendment.
Claims 1-2, 5-9, and 15-18 are the current claims hereby under examination.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been 12/13/2020 has been entered.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-14 directed to an invention non-elected without traverse in the response filed 06/22/2017.  Accordingly, claims 10-14 have been cancelled.
Claim Rejections - 35 USC § 103 - Withdrawn
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Response to Arguments
Applicant’s arguments, see pages 7-8 of Remarks, filed 12/13/2020, with respect to the 35 USC 103(a) rejection of claims 1-2, 5-9, and 15-18 have been fully considered and are persuasive. The rejection of claims 1-2, 5-9, and 15-18 has been withdrawn.
The Declaration under 37 CFR 1.132 filed 10/27/2020 is sufficient to overcome the rejection of claims 1-2, 5-9, and 15-18 based upon the primary reference applied in the previous Office Action, WO 2010/105197.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Nadkarni discloses an apparatus for determining a material property of an anatomical structure, for example, plaque, through light scattering through a detector (Page 2, section [0004] and Page 19, section [0056]). Nadkarni further discloses determining a frequency-dependent viscoelastic modulus (Page 23, section [0063]). However, Nadkarni does not disclose, teach, or suggest determining a time-dependent viscoelastic modulus, determined at a selected frequency or for a selected time interval. Nadkarni teaches acquiring images over a range of frequencies to determine the frequency-dependent viscoelastic modulus. The instant invention acquires images at a set frequency, and measures the viscoelastic modulus over time at the set frequency, to determine a time-dependent viscoelastic modulus.
Gregor discloses an optical blood coagulation monitor for determining blood coagulation and clotting properties over time (Abstract and para. [0007]). However, Gregor does not disclose, teach, or suggest determining a time-dependent viscoelastic modulus of the blood, determined at a selected frequency or for a selected time interval.
The additional prior art made of record in previous Office Actions do not disclose, teach, or suggest determining a time-dependent viscoelastic modulus, determined at a selected frequency or for a selected time interval.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907.  The examiner can normally be reached on Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.W.K./Examiner, Art Unit 3791  

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791                                                                                                                                                                                                                                                                                                                                                                                                              u